Opinion by
Head, J.,
In this case there was a verdict for the plaintiff for $75.90 upon which judgment was entered. The appellant filed seventeen assignments of error. They may be briefly disposed of.
If the party who stored the goods with the defendant warehouseman was not the owner of the goods and had no legal right to sell them or pledge them, the case of the defendant was without merit. As a legal proposition we need go no farther to support the statement than to refer to our own case of Estey Co. v. Dick, 41 Pa. Superior Ct. 610.
There is not a scintilla of evidence to support the proposition there was any fraud in fact in the making of the bailment lease between the present plaintiff and Dr. Tryxell. The goods in question, being household goods, had been seized by virtue of a warrant of distress issued by a landlord. In due course of time, after advertisement as provided by law, they were sold at public vendue by the constable who had charge of the execution of the warrant and were purchased at that sale and paid for by the plaintiff in the present action. He thereupon executed and delivered to the former tenant a bailment lease of the property he had just purchased and it was permitted to remain, under the terms of that lease, in his possession. Unless it could be said that this transaction amounted to a fraud in law, the defendant was without any legal claim whatever on this property. We agree with the learned judge below that it could not be declared to amount to a legal fraud, and as there was no evidence whatever of any actual fraud, no option was left to the learned trial judge other than to direct a verdict for the plaintiff for the conceded value of the goods. *554In this we can see no error. The assignments of error are overruled.
Judgment affirmed.